IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DORIS VALINCIUS AND JOHN                    : No. 649 MAL 2015
VALINCIUS,                                  :
                                            :
                  Petitioners               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
           v.                               :
                                            :
                                            :
BRUCE WEINER, M.D, ASSOCIATED               :
SURGEONS, P.C., MONTGOMERY                  :
HOSPITAL AND MEDICAL CENTER,                :
LINDA L. KURTZ, D.O. AND JOHN E.            :
DEVENNY, M.D. ,                             :
                                            :
                  Respondents               :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justices Eakin and Wecht did not participate in the decision of this matter.